DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments/Arguments
1.	Applicant's arguments filed 06 April 2021 have been fully considered but are not persuasive. The amended claims are not allowable at least because they introduce new matter not originally disclosed in the specification.   


Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 12-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) 
The original specification fails to disclose the following limitations of the newly amended claims: “the unmanned aerial vehicle includes a target” and “determining a position of the target of the unmanned aerial vehicle”. The original specification only discloses that the unmanned aerial vehicle is the target (P27, 69, 70, 74, 115), not that it includes a target.
The original specification also fails to disclose the following limitations of the newly amended claims: “detecting an object that exists in an upper-lower direction of the unmanned aerial vehicle” and “based on the detected object existing in the upper-lower direction of the unmanned aerial vehicle”. The term “upper-lower” or similar terms do not appear anywhere in the original specification at all. The specification only discloses detecting an object that exists above the unmanned aerial vehicle (fig 1, etc), rather than detecting an object that exists in an upper-lower direction of the unmanned aerial vehicle as recited in the amended claims.



3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “an upper-lower direction” is indefinite. The claim language suggests that the object must exist simultaneously in both an upper and lower direction of the unmanned aerial vehicle, or that there is a single “upper-lower” direction that is not defined in the specification. 
	The examiner will assume that “an upper-lower direction means “an upper or lower direction, i.e. above or below the unmanned aerial vehicle. As best understood by the examiner, the claims will be treated on the merits in this office action.



Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 12-13 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hammond et al. (WIPO Publication # WO 2016/141100).

Regarding claims 12-13, Hammond discloses a three-dimensional information processing unit that operates a device or a functional part which measures three-dimensional coordinates of a target to be controlled, and that operates a laser scanner or a laser scanning part which obtains three-dimensional point cloud data of the target (abstract, claims 1, 16-19, 36-53, figs 1-2, 4-5, 7-9, P29, 32-39, 47-48, 57, 63, etc), the three-dimensional information processing unit comprising: 
a positioning section that operates the device or the functional part which measures the three- dimensional coordinates, to calculate the three-dimensional coordinates (figs 1-2, P40, 41, 45, etc); 
a scan controlling section that operates the laser scanner or the laser scanning part to obtain the three-dimensional point cloud data (figs 1-2, 4, P35, 37, 38, 47, 49, 57, 70, claim 1, etc); 
a range calculator that calculates a movable range of the target from the three-dimensional coordinates and the three-dimensional point cloud data (figs 1-2, 4, 11, P32-40, 48, 71, etc); and 
a controlled target position calculator that calculates a position of the target in the movable range, which is calculated by the range calculator (figs 1-2, 5, P5, 8, 36, etc). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Shelley Chen/
Patent Examiner
Art Unit 3663
April 14, 2021